Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  March 24, 2021                                                                 Bridget M. McCormack,
                                                                                             Chief Justice

  162047                                                                                 Brian K. Zahra
                                                                                       David F. Viviano
                                                                                   Richard H. Bernstein
                                                                                   Elizabeth T. Clement
                                                                                    Megan K. Cavanagh
  ELIZABETH A. SILVERMAN, PC,                                                       Elizabeth M. Welch,
                                                                                                  Justices
           Plaintiff/Counterdefendant-
           Appellant,
  and
  ELIZABETH A. SILVERMAN,
           Third-Party Defendant,
  v                                                       SC: 162047
                                                          COA: 350830
                                                          Oakland CC: 2018-163097-CZ
  LAWRENCE DAVID KORN,
          Defendant/Counterplaintiff-
          Third-Party Plaintiff-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 13, 2020
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the judgment of the Court of
  Appeals regarding the above docket number, and we REMAND this case to the Court of
  Appeals for reconsideration.

          Assuming without deciding that the Court of Appeals correctly determined that the
  term “attorney fee” for purposes of a contract should not be treated differently than it
  must for purposes of a statute or a court rule as addressed in Omdahl v West Iron Co Bd
  of Educ, 478 Mich 423 (2007), and Fraser Trebilcock Davis & Dunlap PC v Boyce Tr
  2350, 497 Mich 265 (2015), it still must be determined whether the parties’ contract in
  this case otherwise entitled the plaintiff law firm to recover the “attorney fees” incurred
  by its member attorney for representing the law firm in this litigation. Of note, the
  contract contains the following provision: “If Attorney has to commence litigation
  against [the defendant] to collect outstanding fees, [the defendant] shall be responsible
  for all fees, costs, and attorney fees for Attorney’s actual time expended.” (Emphasis
  added). The term “Attorney” refers to the plaintiff law firm. On remand, the Court of
  Appeals should consider the import, if any, of the emphasized language and whether the
  plain language of this provision allows the plaintiff to recover the “attorney fees”
                                                                                                              2

requested in this case in a way that is not inconsistent with this Court’s holdings in
Omdahl and Fraser Trebilcock.

      We do not retain jurisdiction.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        March 24, 2021
       p0317
                                                                            Clerk